Citation Nr: 0609966	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  96-31 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a mental disorder, 
to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1977 and from January 1981 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for a mental disorder and 
found the veteran's claims of service connection for back and 
neck disabilities were not well grounded.

The veteran subsequently had his file transferred to the 
Cleveland, Ohio Regional Office of VA.

The veteran was scheduled for a Board Central Office hearing 
in February 2006, but failed to report.

The issue of entitlement to service connection for a mental 
disorder, to include PTSD, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently suffer from a neck 
disability

2.  The veteran does not currently suffer from a back 
disability nor did arthritis of the low back have its onset 
within one year of the veteran's separation from service.


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to service connection 
for a neck disability and a back disability.

Initially, the Board notes that VA laws and regulations 
dictate that upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2004); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the RO sent the veteran letters, in 
May 2003 and July 2004, that provided that provided him with 
notice of what type of information and evidence was needed to 
substantiate his claims for service connection, advised him 
of what evidence he should submit, and what VA would do to 
assist him with his claims.  These letters also, essentially, 
requested that he provide any medical evidence in his 
possession that pertained to his claim.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below, the preponderance of 
the evidence is against the veteran's claims for service 
connection for neck and back disabilities; any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.   

The Board finds that the notice requirements set forth have 
been met, because while the notice provided in May 2003 was 
obviously not given prior to the first agency of original 
jurisdiction (AOJ) adjudication of these claims, the notice 
was provided by the AOJ prior to the most recent adjudication 
of the claims (see the February 2005 Supplemental Statement 
of the Case), and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The Board thus finds that any error in the 
timing of the VCAA notice was not prejudicial to the veteran, 
and there is no reason in further delaying the adjudication 
of the claim decided herein.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the veteran's 
claims.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2005).  The veteran's service medical records as well as his 
post-service medical records do not show a diagnosis of a 
neck and the service medical records do not show treatment 
for a back disability.  In the absence of specific medical 
findings in service (and currently, with respect to the 
neck), an examination discussing the etiology of any of the 
veteran's disorders is not required under the provisions of 
38 U.S.C.A §5103A (d) (West 2002).

For these reasons, the Board concludes that VA has fulfilled 
its duties to notify and assist the appellant in this case. 

Service connection may be established for disability 
resulting from injury suffered or disease contracted in line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. § 1110 (West 2002).  That an injury or disease 
incurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2005).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2005). 

In addition, service connection may be granted for a chronic 
disease, including arthritis, if manifested to a compensable 
degree with one year following service. This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

After a thorough review of the evidence of record, the Board 
finds that the veteran has no current diagnosis of a neck 
disability and that any back disability diagnosed is not 
related to service.  Regarding an alleged neck disability, X-
rays dated in January 1996 of the cervical spine were normal.  
In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed back and neck disabilities, service connection may 
not be granted.  See also Degmetich v. Brown, 104 F. 3d 1328 
(Fed. Cir. 1997). 

With respect to the veteran's claim of service connection for 
a back disability, the Board notes that May 1995 and July 
2000 X-ray reports show mild degenerative changes of the 
lumbar spine and slight scoliosis at the thoracolumbar 
junction.  And, other VA outpatient treatment records 
associated with the veteran's claims folder indicate that he 
suffers from chronic back pain, but this back pain was not 
specifically diagnosed.

None of these records suggest, however, that low back 
arthritis is related to service or that it became manifest to 
a compensable degree or otherwise within a year of the 
veteran's separation from service.  

Significantly, the Board also notes that the veteran's 
service medical records did not indicate any treatment for or 
complaints of any back or neck problems.  In August 2003, the 
RO received notice from the National Personnel Records Center 
(NPRC) that service medical records associated with the 
veteran's first tour of duty were not located.  In November 
2004, some records covering this initial period of service 
were associated with the claims folder, but also do not 
indicate treatment for a back or neck problem.  

The Board has considered the heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine in cases where service medical 
records are missing.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  As the preponderance of the evidence is against 
the veteran's claims, however, the benefit-of-the-doubt rule 
does not apply, and the veteran's claims of entitlement to 
service connection for neck and back disabilities must be 
denied.  See 38 U.S.C.A §5107.


ORDER


Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for a back disability is 
denied.



REMAND

After a thorough review of the evidence, the Board finds that 
more information regarding the veteran's claim of entitlement 
to service connection for a mental disorder, to include PTSD, 
must be obtained prior to a final adjudication.

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  
Although service connection may be established based on other 
in-service stressors, the following provisions apply for 
specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).

Where VA determines that the veteran did not engage in 
combat, his lay testimony, by itself, would not be sufficient 
to establish the alleged stressor.  Instead, the record must 
contain service records or other independent credible 
evidence to corroborate his testimony as to the alleged 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Those service records that are available must 
support and not contradict his lay testimony concerning the 
non-combat stressors.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  In this regard, VA "is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history."  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  

In June 2005, the veteran submitted a statement regarding his 
stressors experienced while in service.  The AMC should 
contact the U.S. Army and Joint Services Records Research 
Center (JSRRC) to verify, to the extent possible, the 
veteran's claimed stressors.  If the veteran's stressors are 
verified, the veteran should be scheduled for a VA PTSD 
examination.  If the JSRRC is unable to verify the veteran's 
stressors, the veteran must still be scheduled for a VA 
mental disorders examination.  Review of the veteran's 
service medical records dated January 1981 through March 1983 
indicate that the veteran suffered from mental disability 
while in service.  The veteran must be afforded an 
examination to determine whether his current mental disorders 
are related to his time in service.

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the 
Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
above, the veteran's claim must be remanded for another VA 
examination.

Additionally, it does not appear that the RO attempted to 
obtain the Social Security Administration (SSA) records 
mentioned by the veteran in his VA outpatient treatment 
record, dated in July 2004.  Pursuant to Littke v. Derwinski, 
1 Vet.App. 90 (1990), the RO should obtain all records 
associated with such determination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact SSA and request 
copies of any medical records used by that 
agency in making a determination on behalf 
of the veteran for SSA benefit purposes.  
Any such records received should be 
associated with the veteran's claims folder.  
If the search for such records has negative 
results, a statement to that effect should 
be placed in the veteran's claims folder.

2.  After review of the veteran's statement, 
submitted in June 2005, the AMC must contact 
the JSRRC to determine if the veteran's 
alleged stressors suffered during his time 
on active duty are verifiable.  If the JSRRC 
is unable to verify the veteran's stressors, 
a statement to that effect must be 
associated with the veteran's claims folder.

3.  After receipt of the SSA records 
requested above, and regardless of whether 
the veteran's stressors are verifiable, the 
AMC must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination.  Since it is important "that 
each disability be viewed in relation to 
its history [,]" 38 C.F.R. § 4.1 (2005), 
the claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and pursuant 
to conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
folder was in fact made available for 
review in conjunction with the examination.  
The examiner is requested to review all 
pertinent records associated with the 
claims folder and offer an opinion as to 
the following:

A.  State a medical opinion as to 
whether the veteran currently has 
PTSD.

B.  If it is determined that the 
veteran has PTSD, the examiner must 
identify the specific stressor or 
stressors on which the diagnosis is 
based.

C.  If it is determined that the 
veteran has a psychiatric disorder 
other than PTSD, the examiner should 
state a medical opinion as to whether 
it is at least as likely as not that 
such psychiatric disorder had its 
onset during his period of active duty 
or within one year afterward.

D.  If it is determined that the 
veteran has a psychiatric disorder 
other than PTSD, the examiner must 
state a medical opinion as to whether 
it is at least as likely as not that 
the psychiatric disorder is the result 
of a disease, injury, or other 
incident that occurred while the 
veteran was in service.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a supplemental 
statement of the case should be provided to 
the veteran.  After the veteran has had an 
adequate opportunity to respond, the appeal 
should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


